Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Groups II and IV and species 2-6, drawn to claims 30, 32, 35, 39, 46 are hereby rejoined with the elected invention.  

The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 11, 13-15, 28-30, 32, 35, 39 and 46 are directed to a ribonucleoprotein (RNP) complex comprising:
 a) a fusion type II CRISPR/Cas polypeptide comprising, in order from N-terminus to C- terminus:
 i) two to six heterologous polypeptides that facilitate uptake of the RNP complex into a eukaryotic cell a type II CRISPR/Cas polypeptide; 
 ii) two or more heterologous polypeptides that facilitate uptake of the RNP complex into a eukaryotic cell a type II CRISPR/Cas polypeptide; and
 iii) one or two heterologous polypeptides that facilitate uptake of the RNP complex into a eukaryotic cell; and
 b) a guide RNA and, a method of binding a target nucleic acid in a eukaryotic cell, the method comprising: contacting a eukaryotic cell comprising a target nucleic acid with said RNP complex, wherein the complex enters the cell, and wherein the guide RNA and the fusion type II CRISPR/Cas polypeptide bind to the target nucleic acid in the cell and a method of genetically modifying a eukaryotic target cell, the method comprising contacting the eukaryotic target cell with said RNP complex.
Claimed RNP complex is free of prior art. Further, the prior art fails to suggest such specifically claimed product. Hence, said RNP complex is also non-obvious.

Claims 1-3, 11, 13-15, 28-30, 32, 35, 39 and 46 are allowed.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656